—Order, Supreme Court, New York County (Seymour Schwartz, J.), entered May 21, 1992, which denied petitioner’s application for a stay of arbitration, and directed the parties to proceed to arbitration, unanimously affirmed, with costs.
As we held in Office of Irwin G. Cantor, P. C. v Swanke Hayden Connell & Partners (186 AD2d 71, 71-72), involving the same party respondent and substantially identical facts, "regardless of whether or not the statute of limitations for the contract claim has lapsed, the period of limitations for the indemnification claim did not accrue until payment by the party seeking indemnity.” The indemnification claim being timely, the entire dispute should be submitted to the arbitrator (supra). It is for the arbitrator to decide whether respondent’s other claims are time barred. Concur — Sullivan, J. P., Kassal, Rubin and Nardelli, JJ.